Title: To John Adams from Joseph Willard, 23 April 1799
From: Willard, Joseph
To: Adams, John



Sir,
Cambridge April 23. 1799

I hoped to have had the honor, before this time, of paying my respects to you at your Seat in Quincy, but have been unavoidably prevented. I am very happy to hear that you enjoy good health. May Heaven long preserve it; and preserve a life invaluable to the United States!
Will you permit me, Sir, to recommend to your favorable notice, for an Office in the military line, Mr William Amherst Barron, one of the Tutors of the College? Application has been made, in his behalf, for a Captaincy in the Army, and I understand, in the Artillery Line, if there be an opening.—I pretend not to military skill, and therefore my judgment, respecting his talents for such an office, cannot be justly considered equal to that of one, who having the same knowledge of the man, has a vastly superior knowledge of the requisites for the post; but, from my acquaintance with Mr Barron, since his residence here in the office of a Tutor, which is almost six years, I cannot but look upon him, considering his firmness and resolution, and his talents natural and acquired, as being well calculated for such a Station. His knowledge of the Mathematics and of Natural Philosophy would peculiarly fit him for the Artillery department.
His Father was a brave Officer, in actual service in the Militia, in the French war which commenced in 1755. He highly distinguished himself at the head of a company, in the recapture of Newfoundland by Col. William Amherst, in marching up a high hill, and dislodging a large party of the French, very advantageously posted; for which act of bravery, he was, by the recommendation of Col. Amherst, rewarded by a Captaincy on the British establishment. The Son, I think, inherits the Father’s spirit.
I hope, Sir, you will not consider this letter as obtrusive. I am sensible, such applications are delicate points, and I never wish to meddle with things improper: However, I am sure your goodness and candor will induce you to pardon me, if I have erred.
It gives me great pleasure to hear that your Lady is in a good state of health: I sincerely pray for its continuance.
I have the honor of subscribing, / with sentiments of the highest respect & veneration, / Sir, / your most obedient servant

Joseph Willard